Citation Nr: 1611960	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-43 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

5.  Entitlement to an initial disability rating in excess of 30 percent prior to February 25, 2013, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2013, November 2013, and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego.

In the February 2013 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent rating, effective February 29, 2012; denied service connection for skin cancer; denied service connection for hypertension; and denied service connection for bilateral hearing loss.  

In the November 2013 rating decision, the RO continued the denials of service connection for skin cancer, hypertension, and bilateral hearing loss.  It increased the Veteran's PTSD rating to 50 percent, effective February 25, 2013.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his PTSD and he has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the April 2014 rating decision, the RO denied service connection for diabetes mellitus and continued the denial of service connection for hypertension.  
This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for skin cancer and hypertension, and increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.

2.  At no time during the appeal period has the Veteran had a chronic condition related to the laboratory finding of impaired fasting glucose, nor has the Veteran been diagnosed as having diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The evidence of record does not establish a chronic condition caused by impaired fasting glucose, nor does he have diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in July 2012, November 2012, and March 2014 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection diabetes mellitus and bilateral hearing loss.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case. As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim of entitlement to service connection for diabetes mellitus.  However, the Board finds that a VA examination is not necessary in order to render a decision as to this issue.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

Here, the competent, credible, and probative evidence of record does not show that the Veteran has a current disability for VA benefits purposes due to his impaired fasting glucose laboratory readings.  In other words, there is no clinical evidence showing that the Veteran has as diagnosis of diabetes mellitus, nor has the Veteran provided statements asserting recurrent symptoms that he believes to be related to diabetes mellitus.  Thus, a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4).

As the Board is granting the service connection claim for bilateral hearing loss, any deficiencies in notice or assistance were not prejudicial to the Veteran with respect to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including diabetes mellitus and other organic diseases of the nervous system like sensorineural hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

I. Hearing Loss

The Veteran contends that he experienced significant noise exposure during service and has continued to decline since.  He denies any post-service acoustic trauma.  For the reasons described below, the Board agrees and finds that service connection is warranted for bilateral hearing loss.  

First, the Board finds that the December 2012 audiogram shows a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met for both ears.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by his military service.

The Veteran was afforded a VA audiological examination in December 2012, during which the examiner opined that this bilateral hearing loss was less likely than not related to his noise exposure during service.  The examiner based her opinion on the fact that the Veteran underwent no decrease in hearing acuity during service or within a "reasonable time" thereafter.  She also noted that he had significant post-service noise exposure as a truck driver without hearing protection.  

The Veteran's service treatment records show changes in his hearing thresholds.  VA has conceded his noise exposure during service.  The Veteran has competently and consistently reported having hearing problems during and since service.  His military specialty included heavy equipment operator and he served in the Republic of Vietnam.  

Although there is no positive opinion of record, the Veteran has conceded noise exposure, a currently diagnosed bilateral hearing loss disability for VA benefit purposes, and there is competent and credible testimony indicating ongoing hearing problems since service.  As such, all reasonable doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Diabetes

The Veteran contends he has diabetes mellitus related to Agent Orange exposure during service.  

During the appeal period, the Veteran was diagnosed as having impaired fasting glucose.  All relevant treatment records, however, are devoid of any finding of diabetes mellitus.  The Veteran has been told to watch his diet based upon these laboratory findings.  

On review of the evidence of record, the Board finds that entitlement to service connection for diabetes mellitus-including a disability related to the laboratory finding of impairment in fasting glucose-must be denied.  Although the Veteran has a history of impairment in fasting glucose, there is no indication that he has a chronic condition related to this finding, nor was he shown to have diabetes mellitus within a year of active duty.  As such, presumptive service connection is not warranted. 

In this case, the Veteran has not alleged nor does the evidence of record otherwise suggest that his impairment in fasting glucose was caused by any specific event or injury during service.  Although the Veteran has conceded exposure to Agent Orange due to his service in Republic of Vietnam, and typically diabetes mellitus is a presumptive disease for service connection purposes when a veteran is exposed to Agent Orange, there is no evidence to show that he has any diagnosed diabetes mellitus during this appeal period.  Moreover, impairment in fasting glucose is not a presumptive disease for which service connection can be granted under 38 C.F.R. § 3.309(e). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

He has not submitted or identified any evidence of a currently diagnosed condition, including diabetes mellitus, related to the laboratory finding of impairment in fasting glucose for which service connection may be granted.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  The most probative evidence of record-the VA outpatient treatment records-show no current diagnosis of diabetes mellitus or other disability related to impairment in fasting glucose.  Because the evidence shows that the Veteran does not have diabetes mellitus or other chronic condition related to the impairment in fasting glucose during the pendency of this appeal, service connection for the Veteran's diabetes mellitus must be denied.   

In reaching this decision the Board has considered the Veteran's lay statements and contentions of record.  In doing so, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Veteran is competent to report that he was told he had high blood sugar readings.  However, he is not competent to diagnose any chronic condition caused by these readings that would require performance of a specialized examination or diagnostic testing (like a diagnosis of diabetes mellitus) because the Veteran has not been shown to have any clinical experience, training, or education.  Thus, his contentions that he has diabetes mellitus or other condition related to impairment in fasting glucose are outweighed by the objective medical findings noted during VA treatment and bloodwork conducted by medical professionals. 

As the preponderance of the evidence is against the claim for service connection for diabetes mellitus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for diabetes mellitus is denied.  


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claims for skin cancer and hypertension, and his increased rating claim for PTSD.

Skin Cancer

The Veteran seeks service connection for skin cancer as either due to Agent Orange exposure or sun exposure in Vietnam.  

He was treated with squamous cell carcinoma in late-2010.  He contends the rashes he was treated for in service were a precursor to his later-diagnosed skin cancer.  Service treatment records show treatment for dermatitis throughout service, and the Veteran is already in receipt of service connection benefits for his dermatitis.  

Importantly, skin cancer is not a presumptive disease due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  The Veteran is not, however, precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran was afforded a VA skin examination in December 2012, during which the examiner diagnosed dermatitis with an onset of 1968 and history of skin cancer without recurrence.  He also underwent another VA examination of the skin in September 2013.  Neither examiner provided an etiological opinion with respect to his skin cancer.  The Board finds that the evidence of record meets the low threshold for when a VA examination is warranted.  See 3.159(c)(4).  As such, the claim is remanded to a VA examination and opinion to determine the etiology of his claimed skin cancer.  

Hypertension

The Veteran contends that his hypertension had its onset when he was 25 years old and has had problems with his blood pressure since.  

During his pre-induction physical examination in October 1965, the Veteran reported a history of high blood pressure.  He denied any treatment.  In his service treatment records, some of his blood pressure readings were crossed out with lower readings noted.

As there is evidence that the Veteran had high blood pressure around the time he was inducted into service, he has reported continued problems with blood pressure since service, and he has not yet been afforded a VA examination for this claim, the Board finds that the medical evidence is insufficient to decide this claim.  In other words, a VA examination is warranted in this case to determine the nature and etiology of the Veteran's hypertension.  

PTSD

The Veteran was most recently afforded a VA psychiatric examination in October 2013.  He contends that his symptoms have worsened since this examination.  See February 2016 IHP.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associated them with the electronic claims file. 
 
2.  Then, schedule the Veteran for the appropriate VA examination for his claimed skin cancer. 

The electronic claims file should be made available to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's claimed skin cancer was caused or aggravated by his active military service, or caused or aggravated by his service-connected dermatitis. 

The examiner is asked to specifically discuss the Veteran's contentions that his skin cancer was either due to Agent Orange exposure and/or sun exposure in Vietnam.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

3.  Schedule the Veteran for the appropriate VA examination for his claimed hypertension. 

The electronic claims file should be made available to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner is asked to determine the approximate onset (if possible) of the Veteran's hypertension and whether it occurred within his first post-service year.  

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's hypertension was caused or aggravated by his active military service. 

The examiner is asked to specifically discuss the October 1965 pre-induction physical examination that showed a history of high blood pressure.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

4.  Schedule the Veteran for a VA psychiatric examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected PTSD.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes. 

The examiner must provide a multi-axial diagnosis with a Global Assessment of Functioning score and should also offer an opinion concerning the functional impact of the Veteran's service-connected PTSD on his ability to work. 

The supporting rationale for all opinions expressed must be provided.
 
5.  The AOJ should also undertake any other development it determines to be warranted.

6.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


